Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 1 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 2 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 3 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 4 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 5 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 6 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 7 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 8 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                       Pg 9 of 10
Case 19-20029   Doc 18   Filed 03/11/19 Entered 03/11/19 14:21:13   Main Document
                                      Pg 10 of 10
